DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/14/2021, 11/10/2021, and 01/28/2022 were considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to an implantable medical device system and method for determining a patient functional status associated with a patient based on patient-specific functional status parameter values, which is an abstract idea that can be done in the human mind with the aid of pen and paper but is embodied on a computer. Claims 1-22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a system, which is a machine. 
Step 2A - Prong One: Claim 1 recites an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. In particular, claim 1 recites the following limitations:
[A1]: calculate, based on at least one accelerometer signal of the plurality of accelerometer signals, a patient-specific functional status parameter value associated with each sit-to-stand test of a set of sit-to- stand tests, wherein the set of sit-to-stand tests includes a plurality of pairs of consecutive sit-to-stand tests, 
[B1]: identify a set of difference metric values, wherein each difference metric value of the set of difference metric values corresponds to a respective pair of consecutive sit-to-stand tests of the plurality of pairs of consecutive sit-to-stand tests; wherein each difference metric value of the set of difference metric values represents a difference between the patient-specific functional status parameter value associated with a first sit-to-stand test of the respective pair of consecutive sit-to-stand tests and the patient-specific functional status parameter 
[C1]: calculate a score based on the set of difference metric values; and
[D1]: determine, based on the score, a patient functional status associated with the patient.
These elements [A1]-[D1] of claim 1 are drawn to an abstract idea because they are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “processing circuitry configured to” perform the elements [A1]-[D1], nothing in the claim precludes the above steps from practically being performed in the mind. If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. See the October 2019 Update on Subject Matter Eligibility and the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) (84 Fed. Reg. 50). For instance, a skilled artisan is capable of looking at accelerometer signals, determining parameters of the signals such as maximums and minimums, comparing those parameters, and determining a patient functional status. 
Claim 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception:  
[A2]: an implantable medical device configured to be implanted in a patient, the implantable medical device comprising: communication circuitry 
[B2]: processing circuitry configured to...
This elements [A2]-[B2] of claim 1 does not integrate the exception into a practical application of the exception.  These elements merely (1) add the words “apply it” (or an equivalent) with the judicial exception - see MPEP 2106.05(f); (2) are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); (3) adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and/or (4) generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
In particular, element [A2] amounts to mere data gathering using a generic sensor and does not integrate the exception into a practical application of the exception since it is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 

Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  Claim 1 recites the following additional elements:  
[A2]: an implantable medical device configured to be implanted in a patient, the implantable medical device comprising: communication circuitry configured to establish a communication link and transfer data between the IMD intra-corpus and a computing device extra-corpus; and accelerometer circuitry configured to generate a plurality of accelerometer signals including a sagittal axis accelerometer signal, a vertical axis accelerometer signal and a transverse axis accelerometer signal, wherein the sagittal axis accelerometer signal indicates an acceleration along a sagittal axis, wherein the vertical axis accelerometer signal indicates an acceleration along a vertical axis, wherein the transverse axis accelerometer signal indicates an acceleration along a transverse axis, and wherein the sagittal axis, the vertical axis, and the transverse axis represent three axes of a cartesian coordinate system; and
[B2]: processing circuitry configured to...
Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)). Furthermore, such an implantable medical device is well-understood, routine, and conventional, as is evidenced by US 7,848,810 B1 (Nabutovsky) which discloses that implantable sensors for detecting body position and/or body movement are available, are being developed and/or have been proposed. Nabutovsky therefore indicates that the sensors are well-understood, routine, and conventional. Nabutovsky further discloses that examples of such sensors are disclosed in US Pat. No. 6,658,292, (Kroll ‘292), US Pat. No. 6,466,821, (Kroll ‘821), and US Pat. No. 6,625,493 (Pianca). The Examiner notes that Kroll ‘292 discloses a 3D accelerometer, telemetry circuitry, and a microcontroller in Fig. 2; Kroll ‘821 discloses a multi-axis accelerometer, telemetry communications circuitry, and a microprocessor in Fig. 1 and Col. 4, lines 48-67; and Pianca discloses a 3D accelerometer, telemetry circuitry, and a microcontroller in Fig. 2. The Examiner notes that 3D accelerometers are capable of measuring acceleration signals along a sagittal, vertical, and transverse axis of a Cartesian coordinate system. The above disclosures indicate that the element [A2] is well-understood, routine, and conventional.
Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention 

Claims 2-17 and 21-22 depend from claim 1, and recite the same abstract idea as claim 1. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process), with the following exceptions:
Claim 8: activate the communication circuitry to transmit the averaged patient-specific functional status parameter value from the IMD to the computing device;
Claim 10: in response to an activation command, power-on the accelerometer circuitry to generate the plurality of accelerometer signals including the sagittal axis accelerometer signal, the vertical axis accelerometer signal, and the transverse axis accelerometer signal; and
Claim 11: in response to a deactivation command, power-down the accelerometer circuitry for a predetermined period of time to conserve power of the IMD.
Each of these claim limitations do not integrate the exception into a practical application of the exception. In particular, the element of claim 8 is merely adding insignificant extra-solution activity to the judicial exception, e.g., simply displaying or storing the results of the algorithm that uses conventional, routine, and well known elements- see MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016). The element of claim 10 is (1) merely adding insignificant extra-solution activity 
Each of these claim limitations do not amount to significantly more than the judicial exception itself. 
The element of claim 8 is merely adding insignificant extra-solution activity to the judicial exception, e.g., simply displaying or storing the results of the algorithm that uses conventional, routine, and well known elements- see MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016). Additionally, the element of claim 8 is a conventional, routine, and well-known element as evidenced by US 2002/0026103 A1 (Norris). Norris discloses that commercially released IMDs are interrogatable using RF telemetry transmissions in telemetry sessions initiated between the IMD and an externally-located medical device (EMD) in paragraph [0004].  
The element of claim 10 is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir.  Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018). Additionally, the element of claim 10 is a conventional, routine, and well-known activity as evidenced by “Comparison of Algorithms to Determine Jump Height and Flight Time from Body Mounted Accelerometers” (Monnet) and “Reproducibility and Validity of the Myotest for Measuring Step Frequency and Ground Contact Time in Recreational Runners” (Gouttebarge). Monnet discloses that the Myotest is a widely used and commercial device composed of a 3D-accelerometer for monitoring parameters of users (Paragraph 1 of 1 Introduction). Gouttebarge discloses that the Myotest begins data collection with the user pressing the enter button in the middle of the device (Paragraph 1 of Myotest of Material and Methods). Such disclosures indicate that the activation of a tri-axial accelerometer for data collection is a conventional, routine, and well-known activity. 
The element of claim 11 does not integrate the exception into a practical application of the exception because it is merely adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018). Additionally, the element of claim 11 is a conventional, routine, and well-known activity as evidenced by US 2004/0220633 A1 (Wagner). Wagner discloses algorithms known in the art for judiciously turning on and off the skeletal muscle signal detection routine (¶ [0082]), wherein the skeletal muscle signal detection includes utilizing an accelerometer (Claims 26 and 35 and ¶¶ [0050], [0056]).


The analysis of claim 18 is as follows:
Step 1: Claim 18 is drawn to a method, 
Step 2A - Prong One: Claim 18 recites an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. In particular, claim 18 recites the following limitations:
[A1]: calculating, based on at least one accelerometer signal of the plurality of accelerometer signals, a patient-specific functional status parameter value associated with each sit-to-stand test of a set of sit-to- stand tests, wherein the set of sit-to-stand tests includes a plurality of pairs of consecutive sit-to-stand tests; 

 [C1]: calculating a score based on the set of difference metric values; and
[D1]: determining, based on the score, a patient functional status associated with the patient.
These elements [A1]-[D1] of claim 18 are drawn to an abstract idea because they are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim precludes the above steps from practically being performed in the mind. If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. See the October 2019 Update on Subject Matter Eligibility and the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) (84 Fed. Reg. 50).

[A2]: an implantable medical device (IMD) system, generating a plurality of accelerometer signals including a sagittal axis accelerometer signal, a vertical axis accelerometer signal and a transverse axis accelerometer signal, wherein the vertical axis accelerometer signal indicates an acceleration along a vertical axis, wherein the transverse axis accelerometer signal indicates an acceleration along a transverse axis, and wherein the sagittal axis, the vertical axis, and the transverse axis represent three axes of a cartesian coordinate system
This element [A2] of claim 18 does not integrate the exception into a practical application of the exception. This elements merely (1) add the words “apply it” (or an equivalent) with the judicial exception - see MPEP 2106.05(f); (2) are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); (3) adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and/or (4) generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
In particular, element [A2] amounts to mere data gathering using a generic sensor and does not integrate the exception into a practical application of the exception since it is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.05(g). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  Claim 1 recites the following additional elements:  
[A2]: an implantable medical device (IMD) system, generating a plurality of signals including a sagittal axis signal, a vertical axis signal and a transverse axis signal.
In particular, simply reciting the element [A2] does not qualify as significantly more because the use of an implantable medical device with communication circuitry and accelerometer circuitry is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying or storing the results of the algorithm that uses conventional, routine, and well known elements- see MPEP 2106.04(d); MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)). Furthermore, such an implantable medical device is well-understood, routine, and conventional, as is evidenced by US 7,848,810 B1 (Nabutovsky) which discloses that implantable sensors for detecting body position and/or body movement are available, are being developed and/or have been proposed. Nabutovsky therefore indicates that the sensors are well-understood, routine, and conventional. Nabutovsky further discloses that examples of such sensors are disclosed in US Pat. No. 6,658,292, (Kroll ‘292), US Pat. No. 6,466,821, (Kroll ‘821), and US Pat. No. 6,625,493 (Pianca). The Examiner notes that Kroll ‘292 discloses a 3D accelerometer of an implantable 
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claims 19-20 depend from claim 18, and recite the same abstract idea as claim 18. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process). In view of the above, the additional elements individually do not amount to significantly more than 


Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
On Pages 12-13 of the Remarks filed 11/10/2021, the Applicant asserts that claim 1 does not recite an abstract idea that falls with the “mental process” group of abstract ideas because: 

    PNG
    media_image1.png
    367
    669
    media_image1.png
    Greyscale

	This argument is not persuasive. First, it is noted that the Applicant’s arguments are merely conjecture that the human mind cannot practically analyze accelerometer signals and cannot calculate a parameter value for each sit-to-stand test. Substantial evidence that the human mind cannot analyze accelerometer signals and cannot calculate parameter values for sit-to-stand tests has not been provided.  Second, the Examiner asserts that a human mind is capable of picking out exact portions of an accelerometer signal that constitute sit-to-stand tests. It is known throughout the art that skilled artisans are capable of analyzing accelerometer signals in relation to movement. 

On Page 13 of the Remarks filed 11/10/2021, the Applicant asserts:

    PNG
    media_image2.png
    331
    632
    media_image2.png
    Greyscale

	This argument is not persuasive. First, it is noted that the Applicant’s arguments are merely conjecture that the human mind cannot practically analyze a plurality of accelerometer signals. Substantial evidence that the human mind cannot analyze a plurality of accelerometer signals has not been provided. Second, it is known that a 

	On Page 14 of the Remarks filed 11/10/2021, the Applicant asserts that “a human mind would likely mischaracterize the portions of the three-axis accelerometer signals”. Again, it is noted that the Applicant’s arguments are merely conjecture that the human mind cannot correctly analyze the accelerometer signals. Substantial evidence that the human mind cannot correctly analyze the accelerometer signals has not been provided. Additionally, the Examiner asserts that such transitions could be differentiated because the sit-to-stand test incorporates specific movements performed at specific times (¶ [0188] of the Applicant’s published application: US 2018/0035924 A1), and the human mind could look for accelerometer signals at times corresponding to said specific movements.


    PNG
    media_image3.png
    391
    638
    media_image3.png
    Greyscale

	This argument is not persuasive because it is not commensurate with the scope of the rejection. Such a generation of a plurality of accelerometer signals is an additional element which is beyond the mental process. However, simply reciting the element does not qualify as significantly more because the use of an implantable medical device with communication circuitry and accelerometer circuitry for generating a plurality of accelerometer signals is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements. 

On pages 15-17 of the Remarks filed 11/10/2021, the Applicant asserts that claim 1 integrates the recited judicial exception into a practical application of the alleged abstract idea because:

    PNG
    media_image4.png
    191
    655
    media_image4.png
    Greyscale

	This argument is not persuasive. The mere allegation that the implantable medical device integrates the abstract idea into a practical application is not persuasive because, as recited in the Non-Final Rejection mailed 08/18/2021, the implantable medical device and its corresponding elements amounts to mere data gathering using a generic sensor and does not integrate the exception into a practical application of the exception since it is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g). Additionally, the recitation of an implantable device implanted within the patient is generally linking the judicial to a field of use or technological environment - See MPEP 2106.05(h). Such a general liking to a field of use or technological environment is not indicative of integration into a practical application. 




    PNG
    media_image5.png
    172
    677
    media_image5.png
    Greyscale
 
This argument is not persuasive because, as recited in the Non-Final Rejection mailed 08/18/2021, the implantable medical device and its corresponding elements does not amount to significantly more because they amount to mere data gathering using a generic sensor and does not integrate the exception into a practical application of the exception since it is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality see MPEP 2106.04(d); MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)). Additionally, the recitation of an implantable device implanted within the patient is generally linking the judicial to a field of use or technological environment of implantable devices- See MPEP 2106.05(h). Such a general liking to a field of use or technological environment does not amount to significantly more than the abstract idea itself. 
The arguments with regards to claims 18 and the dependent claims are not persuasive for the same reasons as above. The rejections of claims 1-22 under 35 U.S.C. § 101 are maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./           Examiner, Art Unit 3791                                                                                                                                                                                             
/ALLEN PORTER/           Primary Examiner, Art Unit 3792